DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Regarding claim 1, Beau teaches:
A tubular electromechanical actuator (as depicted in Fig. 1) for [intended use] a closure or sun protection home-automation installation, the electromechanical actuator comprising at least: 
- an electronic control unit, the electronic control unit comprising a housing (formed by 110 and 120; see fig.’s 1, 7-9 for example) and an electronic board (140; see fig. 5-8 for example), the electronic board being arranged inside the housing, in an assembled configuration of the electronic control unit (as depicted in Fig. 9 for example), 
- an electric motor (102), 
- a reduction gear (102; note it is a gear motor so it inherently has a reduction gear as claimed), 
- an output shaft (103), 
- a casing (such as 101; see fig. 9), the casing being hollow and configured to [intended use] house at least the electronic control unit, the electric motor and the reduction gear (as depicted in Fig. 1), and 
- a closure element (the annular element of the housing 110 in which the end of the casing 101D mates with to close off the casing), the closure element being configured to [intended use] close off an end of the casing (as seen in fig. 1 and 9 for example), wherein: 
- the housing of the electronic control unit comprises at least a first section (110; note that the first section of Beau also includes the claimed closure element), having a form of a hollow tube (see fig. 7 which shows that 110 is a hollow tube at least in part to receive 132A for example), and a second section (at 120), having a form of a hollow tube (as seen in fig.’s 6-8 to encapsulate the circuit board 140), the first and second sections being configured to [intended use] house the electronic board, in the assembled configuration of the electronic control unit, and 
- the first section of the housing comprises first fastening elements configured to cooperate [intended use] with first fastening elements of the second section of the housing, in the assembled configuration of the electronic control unit (such as the clips and retaining sections for them as seen in fig.’s 1 and 2 at 123/113 for example).  
However, if for some reason it is not found inherent that the gear motor 102 has a reduction gear or output shaft, the examiner takes Official Notice that it was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a gear motor with a reduction gear and/or output shaft, therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided motor system of Beau with such claimed features in 

    PNG
    media_image1.png
    555
    871
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    664
    417
    media_image2.png
    Greyscale

Regarding claims 2, 
The tubular electromechanical actuator for a closure or sun protection home-automation installation according to claim 1, wherein the first fastening elements are fastening elements configured to fasten by resilient snapping (as seen in fig. 2 and 8).  Note that fig. 8 shows the clips straight and then fig.’s 1 and 2 show them bent so that they must be resilient and they must provide a ‘snapping’ fastening as claimed.  Therefore this is 
Regarding claims 3 and 11, 
The tubular electromechanical actuator for a closure or sun protection home-automation installation according to claim 1 or 2, wherein the first section of the housing comprises second fastening elements (such as the protrusions on 110 which fit into the slots of 101 - as can be understood looking at fig. 9 along with fig. 1) configured to cooperate [intended use] with first fastening elements of the electric motor, in an assembled configuration of the electromechanical actuator (inevitably as seen between fig.’s 1 and 9).  

    PNG
    media_image3.png
    774
    728
    media_image3.png
    Greyscale

	Regarding claim 4, 
The tubular electromechanical actuator for a closure or sun protection home-automation installation according to claim 1, wherein the electric motor comprises an electric connector (at 151 in fig. 1) configured to cooperate [intended use] with the electronic board of the electronic control unit, in an assembled configuration of the electromechanical actuator (as depicted in Fig. 1).  
Regarding claims 5, 6 and 14-16 
The tubular electromechanical actuator for a closure or sun protection home-automation installation according to claim 1, 2, 3, or 4, wherein the electromechanical actuator also comprises an interface element (at 114; note that it is part of the first section of the housing), the interface element being positioned between the closure element and the electronic control unit (as seen in fig.’s 7 and 8; note the closure element is the part of 100 that 101 mates with behind 115 in fig. 8), and wherein the second section of the housing comprises second fastening elements (such as at 133/134 as seen in fig. 8 along with fig. 1 for example) configured to cooperate [intended use]  with first fastening elements of the interface element, in an assembled configuration of the electromechanical actuator (as understood when looking at fig. 8 along with fig. 1).  Furthermore, such a claimed means of fasting would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the well-known purpose of 
Regarding claim 7, 
The tubular electromechanical actuator for a closure or sun protection home-automation installation according to claim 5, wherein the interface element comprises an electric connector configured to [intended use] cooperate with the electronic board of the electronic control unit, in the assembled configuration of the electromechanical actuator (as seen in fig.’s 1, 7 and 8 for example).  
Regarding claims 8 and 17-20, although it appears the elements are made of a injected plastic material, it is not explicitly taught, therefore, the examiner directs attention to the fact that the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in this case it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the materials of Beau as plastic materials in order to provide the structure of Beau with the predictable and expected suitable reasons of durability, easy to manufacture, economy, as some non-limiting examples.
Furthermore, the product by the process of being “injected” is not taught by Beau, however, it is asserted that the method of forming an apparatus ( in this case the claimed “injected”) is not germaine to patentability of apparatus itself. It would 
MPEP 2113 [R-1]    Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)
ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS
FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN
SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal
silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come 
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-
PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
II. PRODUCT AND PROCESS IN THE SAME CLAIM
A single claim which claims both an apparatus and the method steps of using the
apparatus is indefinite under 35  U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph.
Such claims should also be rejected under 35  U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35  U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.

Regarding claim 9, 
The tubular electromechanical actuator for a closure or sun protection home-automation installation according to claim 1, wherein each of the first and second sections of the housing comprises a first groove and a second groove that are configured to keep the electronic board in position inside the housing, in the assembled configuration of the electronic control unit (as understood by fig.’s 7 and 8 which show a groove where the board is placed in both respectively).  
Regarding claim 10, A home-automation installation (as depicted in Fig. 1) for closing or providing sun protection that comprises a screen able to be wound on a winding tube rotated by a tubular 5Docket No. 7153-0091 Appln. No. 16/754,294 electromechanical actuator, wherein said installation further comprising the tubular electromechanical actuator according to claim 1 (as discussed in claim 1 above).  
Regarding claims 12 and 13, these limitations are similar to those already discussed in claim 4 above, please refer to claim 4 above for details of rejection.
Regarding claim 21, all of the elements have been discussed above except providing each tube “with a cylindrical shape with a circular section”, therefore the examiner directs attention to the term “with” as claimed and the fact that Beau also teaches each tube with a cylindrical shape with a circular section since “with” just means “next to” or “in the company of” so that the limitation is met since both tubes are ‘next to’ or ‘in the company of’ the cylindrical shapes with circular sections as pointed out in the marked up figures 5 and 8 below.  Also note that ‘circular’ does not mean it’s a circle and ‘cylindrical’ does not mean it’s a cylinder since the claimed terms ‘cylindrical’ and ‘circular’ are broader than circle or cylinder - for example, this can be interpreted with the broadest reasonable interpretation as --a shape of or relating to a cylinder, said shape with a section of or relating to a circle-- or ----a shape of or relating to a cylinder, said shape with a circuitous section-- [see definitions and pictures provided below].  Also note that the applicants ‘cylindrical shape’ appears to have a flat section at its bottom as shown in the applicants fig.’s 7 and 8 such that the applicants own shape is not an actually a cylinder but merely similar to or resembling to a cylinder as best understood by the original disclosure.  

    PNG
    media_image4.png
    460
    939
    media_image4.png
    Greyscale
circular
 (ˈsɜːkjʊlə)
adj
1. of, involving, resembling, or shaped like a circle
2. circuitous
3. (Logic) (of arguments) futile because the truth of the premises cannot be established independently of the conclusion
4. travelling or occurring in a cycle
5. (of letters, announcements, etc) intended for general distribution
n
(Printing, Lithography & Bookbinding) a printed or duplicated advertisement or notice for mass distribution
circularity, ˈcircularness n
ˈcircularly adv
Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014

cylindrical
 (sɪˈlɪndrɪkəl) or 
cylindric
adj
of, shaped like, or characteristic of a cylinder
cyˌlindriˈcality, cyˈlindricalness n
cyˈlindrically adv
Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
First, starting at the end of page 11 and continuing to page 14, the applicant appears to merely describe the applied art without providing any argument directed to the actual rejection.  Subsequently, on page 14, the applicant argues that “the fixation part 110 of Beau does not belong to the housing 120, but it is mounted on the frame 5 for receiving the housing 120”.  The arguments directed to this are not found persuasive since it seems to narrow the meaning of ‘housing’, once 110 and 120 are assembled and the apparatus is in use, the combination of 110 and 120 form a housing and therefore they meet the limitation as claimed.  See definition 3 for “housing” below in which 110 and 120 when assembled meet the definition as claimed when interpreted with the broadest reasonable interpretation as required by the MPEP. Also, it is noted that a housing can be formed from multiple parts being assembled, such as via the connection of 110 and 120 of the applied art.
hous·ing 1
  (hou′zĭng)
n.
1.
a. Buildings or other shelters in which people live: a shortage of housing in the city.
b. A place to live; a dwelling: She came to college early to look for housing.
2. Provision of lodging or shelter: the housing of refugees; a contract that includes housing.
3. Something that covers, protects, or supports, especially:
a. A frame, bracket, or box for holding or protecting a mechanical part: a wheel housing.
b. An enclosing frame in which a shaft revolves.
4. A hole, groove, or slot in a piece of wood into which another piece is inserted.
5. A niche for a statue.
6. Nautical
a. The part of a mast that is below deck.
b. The part of a bowsprit that is inside the hull.
    
        
            
                                
            
        
    

[From Middle English house, from Old French houce, from Medieval Latin hucia, hulcia, hultia, protective covering, of Germanic origin; see kel- in Indo-European roots.]
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

The applicant also argues that 110 and 120 “definitely do not form hollow tubes, in the meaning of the hollow tubes constituting the first and second sections 301 and 302 of the housing 30 in the present invention”.  First the examiner points out that 301 and 302 are not actually cylinders, they have angled/flattened-like bottoms as shown in fig.’s 7 and 8, they also have grooves such as 57a and these are merely non-limiting examples; however, even if they were shown as perfect cylinders in the drawings, the arguments are not found persuasive as further discussed below. The examiner is merely interpreting the claim language such as ‘having a form of a hollow tube” with the broadest reasonable interpretation in light of the specification as required by the MPEP such as seen in 2111, which further explains that “It is improper to import claim limitations from the specification” and “the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification”; it should also be noted that the courts have stated “We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).  From 2111.01(II) of the MPEP “But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification.").”  It is once again noted that the applicant has not provided a clear definition or disclaimer with respect to the term “tube”, and to the contrary has seemed to even done the opposite by making the meaning of tube less clear by seemingly showing the bottoms of the tubes as flat in fig.’s 7 and 8.  The applicant has not provided a specific and narrower meaning of the claimed “hollow tube” in the specification [in other words “a disclaimer” as mentioned by the courts], this argument is not found persuasive.  A tube is “a hollow, usu. cylindrical body...” or “a long hollow and typically cylindrical object...” or “any hollow, cylindrical vessel”, etc. [see plaining meaning definitions provided below].
tube
 (tub, tyub)n., v. tubed, tub•ing. n.
1. a hollow, usu. cylindrical body of metal, glass, rubber, etc., used esp. for conveying or containing liquids or gases.
2. a small collapsible cylinder of metal or plastic sealed at one end and having a capped opening at the other from which a semifluid substance, as paint or toothpaste, may be squeezed.
3. any hollow, cylindrical vessel or organ: the bronchial tubes.
4. the elongated lower part of a united sepal or corolla of a flower.
5. inner tube.
6. electron tube.
7. the tube, Informal. television.
8. a cylindrical garment without sleeves, pockets, or closures, usu. of stretch fabric, worn as a blouse, dress, skirt, etc.
9. the tubular tunnel in which an underground railroad runs.
10. the railroad itself.
11. Brit. subway (def. 1).
12. Surfing. the curled hollow formed on the underside of a cresting wave.
v.t.
13. to furnish with a tube.
14. to convey or enclose in a tube.
15. to form into the shape of a tube; make tubular.
v.i.
16. to float down a river on an inner tube.
Idioms:
down the tube(s), into a wasted or abandoned state.
[1590–1600; < Latin tubus pipe]
tube′like`, adj.
Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.

tube
 (tjuːb)
n
1. a long hollow and typically cylindrical object, used for the passage of fluids or as a container
2. a collapsible cylindrical container of soft metal or plastic closed with a cap, used to hold viscous liquids or pastes
3. (Anatomy) anatomy
a. short for Eustachian tube, Fallopian tube
b. any hollow cylindrical structure
4. (Botany) botany
a. the lower part of a gamopetalous corolla or gamosepalous calyx, below the lobes
b. any other hollow structure in a plant
5. (Railways) the tube
a. Also called: the underground an underground railway system. US and Canadian equivalent: subway
b. the tunnels through which the railway runs
c. the train itself
d. (capital) trademark the London underground railway system
6. (Electronics) electronics
a. another name for valve3
b. See electron tube, cathode-ray tube, television tube
7. (Broadcasting) the tube slang a television set
8. slang Brit a stupid or despicable person
9. slang Austral a bottle or can of beer
10. (Swimming, Water Sports & Surfing) surfing the cylindrical passage formed when a wave breaks and the crest tips forward
11. an archaic word for telescope
vb (tr)
12. to fit or supply with a tube or tubes
13. to carry or convey in a tube
14. to shape like a tube
[C17: from Latin tubus]
ˈtubeless adj
ˈtube-like adj
Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014

duct
  (dŭkt)
n.
1. An often enclosed passage or channel for conveying a substance, especially a liquid or gas.
2. Anatomy A tubular bodily canal or passage, especially one for carrying a glandular secretion: a tear duct.
3. A tube or pipe for enclosing electrical cables or wires.
tr.v. duct·ed, duct·ing, ducts
1. To channel through a duct: duct the moist air away.
2. To supply with ducts.
duct′less adj.
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

	The applicant argues that “No volume can be identified in the fixation part 110 of Beau as adapted or configured for receiving any portion of the PCB 140”.  This is not found persuasive, first of all, this language argued is not claimed as argued. Note, the claim does not recite or require --the first section being configured to house the electronic board, and the second section being configured to house the electronic board--, the claim also does not require or recite --the first section being configured to house an entirety of the electronic board, and the second section being configured to house an entirety of the electronic board--.  Since the sections 110 and 120 form a unit that when assembled are configured to house the electronic control board, the limitation as claimed is met when interpreted with the broadest reasonable interpretation as and 120 are “configured to house the electronic board” as claimed since 110 and 120 (collectively) do, and are configured to, “house the electronic board”.  It seems that the applicant may be interpreting the scope of the claim as recited more narrowly than with the broadest reasonable interpretation as required by the MPEP.  It is suggested that an amendment to overcome this the broadest reasonable interpretation be made.   Although as claimed the following interpretation is not required (as explained by the first reasoning directly above), the examiner alternatively or additionally notes that despite the applicant arguing that 140 “does not penetrate inside a volume defined internally within this part” (referring to 110), the examiner disagrees and stresses that although the majority of the ECU is housed in 120, the tip of the ECU where 140 points to in fig. 6 is also housed/positioned within a hollow space or volume formed in 110 because there is ‘a volume’ or hollow space at a location between where 115 points and near the tip where 116 points to in fig. 8 for example.  Therefore, sections 110 and 120 actually both can be interpreted with the broadest reasonable interpretation as housing the ECU 140 or at least having a volume to house ECU 140 as claimed.  For one of the reasons above, the arguments are not found persuasive, however, both reasons provided by the examiner demonstrate the arguments to not be persuasive.
	The applicant continues to argue that MPEP “does not authorize that the claim terms can take on any conceivable meaning the Examiner may create”.  The examiner directs the applicant to the plain meaning definitions inserted .  
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.

/DANIEL P CAHN/          Primary Examiner, Art Unit 3634